3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-3 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,708,614. Although the claims at issue are not identical, they are not patentably distinct from each other because they provide a nearly identical claim set as seen in the table below.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,397,599. Although the claim at issue is not identical, they are not patentably distinct from each other because they provide a nearly identical claim set as seen in the table below.

For the sake of brevity and simplicity, both of these patents will be compared to the instant application in one table below.

US Patent No. 10,397,599
US Patent No. 10,708,614
Instant Application 16/887,370
1. An inter prediction method, comprising: deriving spatial motion information from a neighboring unit of a decoding target unit; obtaining index information relating to a temporal motion information of the decoding target unit from a bitstream, and wherein the index information specifies a first reference picture having the temporal motion information of the target unit among a plurality of reference pictures in a reference picture list; selecting, based on the index information, the first reference picture from among the plurality of the reference pictures in the reference picture list; deriving the temporal motion information from a collocated unit of the selected first reference picture, the determined first ; generating a merge candidate list for the decoding target unit including derived spatial motion information and the derived temporal motion information; and performing motion compensation on the decoding target unit by using the merge candidate list, and wherein the step of performing the motion compensation comprises obtaining a merge index of the decoding target unit, selecting motion information indicated by the merge index among merge candidates included in the merge candidate list, and performing the motion compensation for the decoding target unit using the selected motion information.
1. A video decoding method, comprising: deriving spatial motion information from a neighboring unit of a decoding target unit; obtaining index information relating to temporal motion information of the decoding target unit from a bitstream, wherein the index information specifies a first reference picture having the temporal motion information of the target unit among a plurality of reference pictures in a reference picture list, and wherein the neighboring unit is adjacent to the decoding target unit or is disposed at a corner of the decoding target unit; selecting, based on the index information, the first reference picture among the plurality of the reference pictures in the reference picture list; deriving the temporal motion information from a collocated unit of the selected first reference picture, the first reference picture having a different temporal order from a picture including the decoding target unit; generating a merge candidate list for the decoding target unit including derived spatial motion information and the derived temporal motion information; and performing motion compensation on the decoding target unit by using the merge candidate list, wherein the step of performing the motion compensation comprises: obtaining a merge index of the decoding target unit; selecting motion information indicated by the merge index among merge candidates included in the merge candidate list; and performing the motion compensation for the decoding target unit using the selected motion information.
1. A video decoding method, comprising: deriving spatial motion information from a neighboring unit of a decoding target unit; obtaining index information relating to temporal motion information of the decoding target unit from a bitstream, wherein the index information specifies a first reference picture having the temporal motion information of the target unit among a plurality of reference pictures in a reference picture list, and wherein the neighboring unit is adjacent to the decoding target unit or is disposed at a corner of the decoding target unit; selecting, based on the index information, the first reference picture among the plurality of the reference pictures in the reference picture list; deriving the temporal motion information from a collocated unit of the selected first reference picture, the first reference picture having a different temporal order from a picture including the decoding target unit, wherein the temporal motion information includes a motion vector of the collocated unit; generating a merge candidate list for the decoding target unit including derived spatial motion information and the derived temporal motion information; and performing motion compensation on the decoding target unit by using the merge candidate list, wherein the step of performing the motion compensation comprises: obtaining a merge index of the decoding target unit; selecting motion information indicated by the merge index among merge candidates included in the merge candidate list; and performing the motion compensation for the decoding target unit using the selected motion information.

2. A video encoding method, comprising: deriving spatial motion information from a neighboring unit of an encoding target unit, wherein the neighboring unit is adjacent to the encoding target unit or is disposed at a corner of the encoding target unit; deriving temporal motion information from a collocated unit of a first reference picture, the first reference picture having a different temporal order from a picture including the encoding target unit; generating a merge candidate list for the encoding target unit including the derived spatial motion information and the derived temporal motion information; encoding, based on the merge candidate list, a merge index of the encoding target unit; and encoding index information relating to the temporal motion information of the encoding target unit, wherein the index information specifies the first reference picture having the temporal motion information of the encoding target unit among a plurality of reference pictures in a reference picture list.
2. A video encoding method, comprising: deriving spatial motion information from a neighboring unit of an encoding target unit, wherein the neighboring unit is adjacent to the encoding target unit or is disposed at a corner of the encoding target unit; deriving temporal motion information from a collocated unit of a first reference picture, the first reference picture having a different temporal order from a picture including the encoding target unit, wherein the temporal motion information includes a motion vector of the generating a merge candidate list for the encoding target unit including the derived spatial motion information and the derived temporal motion information; encoding, based on the merge candidate list, a merge index of the encoding target unit; and encoding index information relating to the temporal motion information of the encoding target unit, wherein the index information specifies the first reference picture having the temporal motion information of the encoding target unit among a plurality of reference pictures in a reference picture list.

2. A video encoding method, comprising: deriving spatial motion information from a neighboring unit of an encoding target unit, wherein the neighboring unit is adjacent to the encoding target unit or is disposed at a corner of the encoding target unit; deriving temporal motion information from a collocated unit of a first reference picture, the first reference picture having a different temporal order from a picture including the encoding target unit; generating a merge candidate list for the encoding target unit including the derived spatial motion information and the derived temporal motion information; encoding, based on the merge candidate list, a merge index of the encoding target unit; and encoding index information relating to the temporal motion information of the encoding target unit, wherein the index information specifies the first reference picture having the temporal motion information of the encoding target unit among a plurality of reference pictures in a reference picture list.
deriving spatial motion information from a neighboring unit of an encoding target unit, wherein the neighboring unit is adjacent to the encoding target unit or is disposed at a corner of the encoding target unit; deriving temporal motion information from a collocated unit of a first reference picture, the first reference picture having a different temporal order from a picture including the encoding target unit, wherein the temporal motion information includes a motion vector of the collocated unit; generating a merge candidate list for the encoding target unit including the derived spatial motion information and the derived temporal motion information; encoding, based on the merge candidate list, a merge index of the encoding target unit; and encoding index information relating to the temporal motion information of the encoding target unit, wherein the index information specifies the first reference picture having the temporal motion information of the encoding target unit among a plurality of reference pictures in a reference picture list.


Allowable Subject Matter
Claims 1-3 would be allowable pending the double patenting rejection above.

The following is a statement of reasons for the indication of allowable subject matter: 
	The prior art of record (in particular, Bossen et al. [U.S. PG Publication No. 2011/0080954] and Bossen et al. ("Kosse") ["Simplified motion vector coding method," Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SGI 6 WP3 and ISO/IEC JTC1/SC29/WG11 2nd Meeting: Geneva, CH21-28, July, 2010, [JCTVC-B094]]) do not disclose, with respect to claim 1, an inter-prediction method which derives a merge candidate list comprising of spatial and temporal motion information including index information related to the temporal information which specifies a reference picture having the motion information from a plurality of reference pictures and selecting the reference picture based on the index 
	Regarding claims 2 and 3, the subject matter is taught as seen in at least ¶0129-0133 and FIG. 14 of Oh et al. (U.S. PG Publication No. 2015/0229953). However, Oh et al. [Nov. 7, 2011] does not have a foreign priority date before that of the instant application [Dec. 17, 2010], and therefore cannot be considered prior art. Thus, for reasons similar to those discussed above for claim 1, claims 2 and 3 are allowed.

Examiner Notes
The examiner notes that Search Notes of the parent cases noted in the Double Patenting Table will be appended to this action as this subject matter has been covered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483